Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 1 of 8 Page ID #:450
  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
       ERICA REINERS                             Case No. 2:20−cv−06587−SB−ADS
  10                   Plaintiff(s),             ORDER SETTING SCHEDULING
                                                 CONFERENCE
  11 v.
                                                 Date:            January 22, 2021
  12 CHOU TEAM REALTY, LLC, et al.
                                                 Time:            08:30 AM
  13                 Defendant(s).
                                                 Courtroom:       6C
  14
  15
  16
  17    READ THIS ORDER CAREFULLY BECAUSE IT CONTROLS THIS CASE

  18              AND DIFFERS IN PART FROM THE LOCAL RULES.

  19         This case has been assigned to Judge Stanley Blumenfeld, Jr. and is set for a

  20    scheduling conference on the above date in Courtroom 6C of the First Street

  21    Courthouse, 350 West First Street, Los Angeles, CA, 90012. The scheduling

  22    conference will be held pursuant to Fed. R. Civ. P. 16(b).

  23    1.   Preliminary Matters

  24         a.   Self-Represented Parties. Parties appearing in propria persona (“pro

  25              per”) must comply with the Federal Rules of Civil Procedure and the

  26              Local Rules. See Local Rule 1-3, 83-2.2.3. “Counsel,” as used in this

  27              order, includes parties appearing in pro per.

  28         b.   Notice to be Provided by Counsel. Plaintiff’s counsel or, if plaintiff is


                                                1
Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 2 of 8 Page ID #:451
  1             appearing pro per, defendant’s counsel, shall provide this Order to all

  2             parties who first appear after the date of this Order and to parties who are

  3             known to exist but have not yet entered appearances. Counsel should

  4             also provide to their clients a copy of this Order and the Court’s trial

  5             order (which will contain the schedule set at the scheduling conference).

  6        c.   Court’s Website. This and all other generally applicable orders of this

  7             Court are available on the Central District of California website,

  8             www.cacd.uscourts.gov, and on Judge Blumenfeld’s webpage,

  9             http://www.cacd.uscourts.gov/honorable-stanley-blumenfeld-jr.

  10            The Local Rules are also available on the Court’s website.

  11       d.   Pleadings. If plaintiff has not previously served the operative complaint

  12            on all defendants, plaintiff shall promptly do so and file proof(s) of

  13            service within 3 days thereafter. Each defendant likewise shall promptly

  14            serve and file a responsive pleading and file proof of service within three

  15            days thereafter (if not previously done). At the scheduling conference,

  16            the Court will dismiss all remaining fictitiously named defendants and set

  17            a deadline for hearing motions to amend the pleadings or add parties.

  18       e.   Discovery. The parties are reminded of their obligations to (i) make

  19            initial disclosures “without awaiting a discovery request” (Fed. R. Civ. P.

  20            26(a)(1)) and (ii) confer on a discovery plan at least 21 days before the

  21            scheduling conference (Fed. R. Civ. P. 26(f)). The Court encourages

  22            counsel to agree to begin to conduct discovery actively before the

  23            scheduling conference. At the very least, the parties shall comply fully

  24            with Fed. R. Civ. P. 26(a), producing most of what is required in the

  25            early stage of discovery, because the Court will impose strict deadlines to

  26            complete discovery at the scheduling conference.

  27
  28


                                               2
Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 3 of 8 Page ID #:452
  1    2.   Joint Rule 26(f) Report

  2         The Joint Rule 26(f) Report (“Report”) must be filed no later than 14 days

  3    after the meeting of counsel and no later than 7 days before the scheduling

  4    conference. A copy of the Report must be delivered to Judge Blumenfeld’s

  5    Chambers Copy box outside of the Clerk’s Office on the fourth floor of the

  6    courthouse by 12:00 p.m. (noon) the following business day.

  7         The Report shall be drafted by plaintiff−unless plaintiff is a self-represented

  8    litigant (who is not a lawyer) or the parties agree otherwise−but shall be submitted

  9    and signed jointly. “Jointly” means a single report, regardless of the number of

  10   separately represented parties. The Report shall specify the date of the scheduling

  11   conference on the caption page and shall contain the information required by Fed.

  12   R. Civ. P. 26(f) and Local Rule 26, including:

  13        a.   Statement of the Case. A short synopsis (not to exceed two pages) of the

  14             main claims, counterclaims, and affirmative defenses, including the dates

  15             of: (i) the original complaint and any subsequent amendment; (ii) the

  16             responsive pleading(s); and (iii) the removal (if applicable).

  17        b.   Subject Matter Jurisdiction. A statement of the specific basis of federal

  18             jurisdiction, including supplemental jurisdiction. If there is a federal

  19             question, cite the federal law under which the claim arises.

  20        c.   Legal Issues. A brief description of the key legal issues, including any

  21             unusual substantive, procedural, or evidentiary issues.

  22        d.   Parties, Evidence, etc. A list of parties, percipient witnesses, and key

  23             documents on the main issues in the case. For conflict purposes,

  24             corporate parties must identify all subsidiaries, parents, and affiliates.

  25        e.   Damages. The realistic range of provable damages.

  26        f.   Insurance. Whether there is insurance coverage, the extent of coverage,

  27             and whether there is a reservation of rights.

  28


                                                3
Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 4 of 8 Page ID #:453
  1         g.   Procedural Motions. A statement of the likelihood of motions to add

  2              other parties or claims, file amended pleadings, transfer venue, etc.

  3         h.   Dispositive Motions. A description of the issues or claims that any party

  4              believes may be determined by motion for summary judgment. (Please

  5              refer to the Court’s separate order governing summary judgment motions.

  6              http://www.cacd.uscourts.gov/honorable-stanley-blumenfeld-jr.)

  7         i.   Manual for Complex Litigation. Whether the procedures of the Manual

  8              for Complex Litigation should be used in whole or part.

  9         j.   Status of Discovery. A discussion of the present state of discovery,

  10             including a summary of completed discovery.

  11        k.   Discovery Plan. A detailed discovery plan, as contemplated by Fed. R.

  12             Civ. P. 26(f). State any proposed changes in the disclosures under Fed.

  13             R. Civ. P. 26(a), the subject(s) on which discovery may be needed,

  14             whether applicable limitations should be changed or other limitations

  15             imposed, and whether the Court should enter other orders. A general

  16             statement that discovery will be conducted on all claims and defenses, or

  17             any other similarly vague description, is not acceptable.

  18        l.   Discovery Cut-Off. A proposed discovery cut-off date−i.e., the final date

  19             for completion of discovery, including resolution of all discovery

  20             motions. This date should ensure that discovery is completed sufficiently

  21             far in advance of the motion cut-off date to avoid a request under Fed. R.

  22             Civ. P. 56(d).

  23        m.   Expert Discovery. Proposed dates for initial and rebuttal expert witness

  24             disclosures and expert discovery cut-off under Rule 26(a)(2). This date

  25             should ensure that discovery is completed sufficiently in advance of the

  26             motion cut-off date to avoid a request under Fed. R. Civ. P. 56(d).

  27        n.   Settlement Conference / Alternative Dispute Resolution (“ADR”). A

  28             description of all prior settlement discussions or written communications


                                               4
Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 5 of 8 Page ID #:454
  1             (without stating the terms discussed). If a Notice to Parties of Court-

  2             Directed ADR Program (Form ADR-08) was filed in this case, the Court

  3             will refer it to the magistrate judge, the Court Mediation Panel, or to

  4             private mediation (at the parties’ expense). The parties must indicate

  5             their preference in their Report. No case will proceed to trial unless all

  6             parties, including an officer with full settlement authority for corporate

  7             parties, have appeared personally at an ADR proceeding.

  8        o.   Trial Estimate. A realistic estimate, in days, of the court time required

  9             for trial and whether trial will be by jury or by court. Each side should

  10            specify the number (not the names) of witnesses it contemplates calling.

  11            If the time estimate for trial in the Report exceeds four court days,

  12            counsel should be prepared to discuss in detail the basis for the estimate.

  13       p.   Trial Counsel. The names of the attorneys who will try the case (and

  14            their respective roles if a party has more than one attorney).

  15       q.   Independent Expert or Master. Whether the Court should consider

  16            appointing a master pursuant to Fed. R. Civ. P. 53 or an independent

  17            scientific expert. The appointment of a master may be appropriate if

  18            there are likely to be substantial discovery disputes, numerous claims to

  19            be construed in connection with a summary judgment motion, a lengthy

  20            Daubert hearing, a resolution of a difficult computation of damages, etc.

  21       r.   Schedule Worksheet. Complete the Schedule of Pretrial and Trial Dates

  22            Worksheet (“Worksheet”) attached to this Order and include it with your

  23            Report. The parties must submit a completed Worksheet with their

  24            Report and should make every effort to agree on dates.

  25            • The trial in most civil cases will be set within 12 months after the
                   filing of the complaint (and generally no later than 18 months for
  26              unusually complex cases). Any request to deviate from the 12-month
                  norm must be explained in the Statement of the Case (see (a) above).
  27              The parties should not expect a schedule longer than 12 months
  28


                                              5
Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 6 of 8 Page ID #:455
  1                without justification; and the Court may, in any event, schedule trial
                   in 12 months or less if it concludes a shorter schedule is appropriate.
  2
                 • The entries in the “Weeks Before FPTC” column reflect what is
  3                appropriate for most cases and what will allow the Court to rule on
                   potentially dispositive motions sufficiently in advance of the Final
  4                Pretrial Conference. However, counsel may propose earlier last dates
                   by which the key requirements must be completed.
  5
                 • Each date should be stated as month, day, and year (e.g., 10/15/19).
  6                The Court may order different dates from those counsel propose.
  7              • Hearings shall be on Fridays (not falling on a holiday) at 8:30 a.m.,
                   except final pretrial conferences are at 11:00 a.m. Other deadlines
  8                (i.e., those not involving the Court) can be any day of the week.
  9              • The discovery cut-off date is the last day by which all depositions
                   must be completed, responses to previously served written discovery
  10               must be provided, and discovery motions must be heard. The motion
                   cut-off date is the last date on which motions may be heard, not filed.
  11
                 • If the parties wish the Court to set dates in addition to those on the
  12               Worksheet, they may so request by a separate Stipulation and
                   Proposed Order. This is often appropriate for class actions, patent
  13               cases, and cases for benefits under Employee Retirement Income
                   Security Act of 1974 (“ERISA”).
  14
  15        s.   Magistrate Judge. Whether the parties agree to try the case before a

  16             magistrate judge (either by jury or court trial). See 28 U.S.C. § 636

  17             (requiring parties’ consent). If so, the parties are not limited to the

  18             magistrate judge assigned to the case, but rather may choose

  19             any magistrate judge identified on the Central District website.
  20        t.   Other Issues. A statement of any other issues affecting the status or
  21             management of the case (e.g., unusually complicated technical or
  22             technological issues, disputes over protective orders, extraordinarily
  23             voluminous document production, non-English speaking witnesses,
  24             ADA-related issues, discovery in foreign jurisdictions) and any proposals
  25             concerning severance, bifurcation, or other ordering of proof.
  26        The Report should set forth the above-described information under section
  27   headings corresponding to those in this Order.
  28


                                                6
Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 7 of 8 Page ID #:456
  1     3.    Scheduling Conference

  2           a.   Continuance. A request to continue the scheduling conference will be

  3                granted only for good cause.

  4           b.   Vacating the Scheduling Conference. The Court may vacate the

  5                scheduling conference and issue the scheduling order based solely on the

  6                Report.

  7           c.   Participation. Lead trial counsel must attend the scheduling conference,

  8                unless excused by the Court for good cause prior to the conference.

  9
             IT IS SO ORDERED.
  10
  11
       Dated: December 23, 2020
  12                                      Stanley Blumenfeld, Jr.
                                          United States District Court Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                  7
Case 2:20-cv-06587-SB-ADS Document 58 Filed 12/23/20 Page 8 of 8 Page ID #:457
                                   JUDGE STANLEY BLUMENFELD, JR.
                           SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET
                Please complete this worksheet jointly and file it with your Joint Rule 26(f) Report.
                    The Court orders the parties to make every effort to agree on dates.
 Case No.                              Case Name:


            Final Pretrial Conference (FPTC) and Trial Dates              Pl(s)’ Date   Def(s)’ Date   Court Order
                                                                          mm/dd/yyyy    mm/dd/yyyy     mm/dd/yyyy

 Check one:     Jury Trial or       Court Trial
  (Monday at 8:30 a.m., within 12 months after Complaint filed*)                                         Jury Trial
  * The Court may allow more or less than 12 months                                                      Court Trial
    depending on case complexity.                                                                      ______ Days

  FPTC [L.R. 16] / Hearing on Motions in Limine
  (Friday at 11:00 a.m. (at least 18 days before trial)


                            Event 1                            Weeks      Pl(s)’ Date   Def(s)’ Date   Court Order
               Hearings are on Fridays at 8:30 a.m.            Before     mm/dd/yyyy    mm/dd/yyyy     mm/dd/yyyy
               (Other dates may be any weekday.)               FPTC

  Motion to Amend Pleadings/Add Parties: Last Day to Hear
  (60 days after the scheduling conference)
  Discovery Cut-Off (Non-Expert)                                   18
  (no later than deadline for filing dispositive motion)
 Discovery Cut-Off (Experts)                                       142

     Expert Disclosure (Initial)                                   (20)

     Expert Disclosure (Rebuttal)                                  (18)
 Last Date to Hear Motions [Friday]
 • Rule 56 Motion due at least 5 weeks before hearing
 • Opposition due 2 weeks after Motion is filed                    12
 • Reply due 1 week after Opposition is filed
 Deadline to Complete Settlement Conference [L.R. 16-15]
 Select one:    1. Magistrate Judge (with Court approval)                                                1. Mag. J.
                2. Court’s Mediation Panel                         10                                    2. Panel
                3. Private Mediation                                                                     3. Private

 Trial Filings (first set)
  • Motions in Limine
  • Memoranda of Contentions of Fact and Law [L.R. 16-4]
  • Witness Lists [L.R. 16-5]
  • Joint Exhibit List [L.R. 16-6.1]
  • Joint Status Report Regarding Settlement                        4
  • Proposed Findings of Fact and Conclusions of Law
    [L.R. 52] (court trial only)
  • Direct Testimony Declarations if ordered
    (court trial only)
 Trial Filings (second set)
  • Oppositions to Motions In Limine
  • Joint Proposed Final Pretrial Conference Order
     [L.R. 16-7]
  • Joint/Agreed Proposed Jury Instructions (jury trial)
  • Disputed Proposed Jury Instructions (jury trial)
  • Joint Proposed Verdict Forms (jury trial)                       2
  • Joint Proposed Statement of the Case (jury trial)
  • Proposed Additional Voir Dire Questions, if any (jury
    trial)
  • Evidentiary Objections to Decls. of Direct Testimony
    (court trial)
 1   The parties may seek dates for additional events by filing a separate Stipulation and Proposed Order. Class
     actions and patent and ERISA cases in particular may need to vary from the above.
 2   The parties should consider whether to cut off expert discovery prior to the deadline for filing an MSJ.




                                                               8
